                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

ANTHONY STANTON,                                   )
                                                   )
     Plaintiff,                                    )
                                                   )
v.                                                 )        NO. 3:18-cv-00378
                                                   )
CORRECT CARE SOLUTIONS, INC. et                    )        JUDGE CAMPBELL
al.,                                               )        MAGISTRATE JUDGE FRENSLEY
                                                   )
     Defendants.                                   )

                                              ORDER

         Pending before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No.

81), which was filed on February 18, 2020. Through the Report and Recommendation, the

Magistrate Judge recommends that Defendants’ Motion for Summary Judgment (Doc. No. 62) be

granted and that this action be dismissed with prejudice. Although the Report and

Recommendation advised the parties that any objections must be filed within 14 days of service,

no objections have been filed.

         The Court has reviewed the Report and Recommendation and concludes it should be

adopted and approved. Accordingly, Defendants’ Motion for Summary Judgment (Doc. No. 62)

is GRANTED, and this action is DISMISSED with prejudice.

         This Order shall constitute the final judgment in this case pursuant to Fed. R. Civ. P. 58.

         It is so ORDERED.

                                                           ________________________________
                                                           WILLIAM L. CAMPBELL, JR.
                                                           UNITED STATES DISTRICT JUDGE
